            Case 1:20-cv-01682-JGK Document 22 Filed 12/23/20 Page 1 of 1

                                                                 Jackson Lewis P.C.
                                                                 666 Third Avenue
                                                                 New York NY 10017-4030
                                                                 (212) 545-4020 Direct
                                                                 (212) 972-3213 Fax
                                                                 jacksonlewis.com



DIRECT DIAL: (212) 545-4045
EMAIL ADDRESS: ADAM.GROSS@JACKSONLEWIS.COM


                                                        December 23, 2020

VIA ECF

The Honorable John G. Koeltl
United States District Judge
500 Pearl Street
United States Courthouse, Southern District of New York
New York, NY 10007

                                     Re:      Lim-Tom v. Carlay Gas Heat Corp.
                                              Case No. 1:20-cv-01682 (JGK)
Dear Judge Koeltl:

               We represent Defendant Carlay Gas Heat Corp in the above-reference matter. We
write to request that the deadline to submit the FLSA settlement for judicial review be extended
from December 24, 2020 until January 8, 2021.

               The Parties have reached an agreement to settle in principle. However, due to the
holidays and shifting schedules, our client is still reviewing the draft agreement and we have
been unable to contact Plaintiff’s counsel. This is Defendant’s second request for an extension of
this deadline. We reached out to Plaintiff’s counsel regarding his consent to this request and have
not received a response, as such Plaintiff neither consents nor objects to this request.

                  We thank the Court for its courtesy and attention to this matter.

                                                Respectfully submitted,

                                                JACKSON LEWIS P.C


                                                /s Adam S. Gross
                                                Adam S. Gross
cc:      Abdul K. Hassan, Esq. (via ECF)

4817-7271-8549, v. 1                     Application granted.

                                         SO ORDERED.
                                                                       /s/ John G. Koeltl
                                         New York, New York              John G. Koeltl
                                         December 23, 2020                  U.S.D.J.
